Case 1:18-cv-00823-CFC-JLH Document 262 Filed 06/21/21 Page 1 of 2 PageID #: 24136




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR                        )
   STERILE PRODUCTS, LLC, and ENDO                      )
   PAR INNOVATION COMPANY, LLC,                         )
                                                        )
                   Plaintiffs,                          )   C.A. No. 18-823-CFC-JLH
                                                        )
          v.                                            )
                                                        )
                                                        )
   EAGLE PHARMACEUTICALS INC.,                          )
                                                        )
                   Defendant.                           )

               STIPULATION OF DISMISSAL OF CLAIMS OF THE ’526 PATENT

           Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

   Co., LLC (collectively, “Par”) and Defendant Eagle Pharmaceuticals Inc. (“Eagle”), by and

   through their respective counsel, hereby stipulate and agree as follows:

         1.       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all

  claims, counterclaims and defenses asserted by the parties in this action relating to U.S. Patent

  No. 9,687,526 (the “’526 patent”) shall be dismissed as follows:

                  a.      Count IV of Par’s Complaint (for infringement of the ’526 patent) shall

         be dismissed with prejudice.

                  b.      Eagle’s Third Counterclaim (for noninfringement of the ’526 patent),

         Fourth Counterclaim (for invalidity of the ’526 patent) and Thirteenth Counterclaim (for

         unenforceability of the ’526 patent) shall be dismissed without prejudice as moot.

         2.       Nothing in this Stipulation is intended to be or shall be deemed to be an admission

  as to any disputed fact between the parties relating to any of the remaining claims, counterclaims

  or defenses in this action, or to bar a party from seeking to prove any predicate facts in support



                                                    1
Case 1:18-cv-00823-CFC-JLH Document 262 Filed 06/21/21 Page 2 of 2 PageID #: 24137




  thereof. The parties do not waive and expressly reserve their respective rights with respect to the

  remaining claims and counterclaims asserted in this action (and any defenses thereto) and any

  present or future patents or patent applications not at issue in this action, including without

  limitation their respective contentions regarding the infringement/non-infringement,

  validity/invalidity, and enforceability/unenforceability of the remaining patents in suit and any

  claim for attorneys’ fees.

         3.      This Stipulation also shall not affect the parties’ ability to seek costs and attorney

  fees under 35 U.S.C. § 285 or otherwise based on any litigation conduct relating to the assertion

  of any claims or counterclaims relating the ʼ526 patent.

         4.      For the avoidance of doubt, nothing herein prohibits or is intended to prohibit

  Eagle from maintaining a “Paragraph IV Certification” pursuant to 21 U.S.C.

  § 355(j)(2)(A)(vii)(IV) with respect to the ʼ526 patent.

  Dated: June 21, 2021                                  Respectfully submitted,

  FARNAN LLP                                            POTTER ANDERSON &CORROON LLP

  /s/ Brian E. Farnan                                   /s/ David E. Moore
  Brian E. Farnan (Bar No. 4089)                        David E. Moore (#3983)
  Michael J. Farnan (Bar No. 5165)                      Bindu A. Palapura (#5370)
  919 N. Market St., 12th Floor                         Stephanie E. O’Byrne (#4446)
  Wilmington, DE 19801                                  Hercules Plaza, 6th Floor
  Telephone : (302) 777-0300                            1313 N. Market Street
  Fax : (302) 777-0301                                  Wilmington, DE 19801
  bfarnan@farnanlaw.com                                 dmoore@potteranderson.com
  mfarnan@farnanlaw.com                                 bpalapura@potteranderson.com
                                                        sobyrne@potteranderson.com
  Attorneys for Plaintiffs
                                                        Attorneys for Defendant

  IT IS SO ORDERED, this ____ day of June, 2021.



                                                     The Honorable Colm F. Connolly



                                                    2
